 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer, where an object thereof in either case is to force or require E. PRivas, Inc., to assign the work on the ATA photographic typesetter to com-positors who are represented by our union rather to lithographers representedby another labor organization, except insofar as any such action is permittedunder Section 8(b) (4) (D) of the said Act.NEW ORLEANS TYPOGRAPHICAL UNION No. 17, INTERNATIONALTYPOGRAPHICAL UNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 529-2411, Extension 6396, if they have any question concerning this notice orcompliance with its provisions.The Wm.H. Block CompanyandRetail,Wholesale and Depart-ment Store Union,AFL-CIO,Petitioner.CaseNo. 25-RC-2447.May 13,1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerArthur Hailey. The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].Upon the entire record in this case,' including briefs filed by the par-ties,2 the Board finds :1.The Employer is engaged in commerce within the meaning of theAct, and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization involved claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2(6) and (7) of the Act.1 The parties'requestsfor oral argument are herebydenied, as the record,includingthe briefs, adequately presents the issues and the positions of the parties2 After the hearing wasclosed,Local 725, Retail ClerksInternational Association filedwith the Board a motion to intervene and requested that its name be placed on the ballotin the event an election Is directed herein.The Petitioner filed its opposition to themotion.The motion is hereby denied in view of our decision herein dismissing the petition.152 NLRB No. 59. THE WM. H. BLOCK COMPANY595The Petitioner requests a unit of employees in the receiving-marking-wrapping-packing department in the Employer's Service Building.'The Employer contends that the only appropriate unit includes all itsselling and nonselling employees in the Indianapolis area.There isno bargaining history for the employees involved herein.The Employer is engaged in retail department store operations inthe city of Indianapolis, Indiana. Its operations are conducted in sev-eral separate buildings: the Service Building, Madison Avenue TireCenter, and the Main, Southern Plaza, Glendale, Budget, and MeridianStreet stores.It employs about 3,500 employees.The hiring of allemployees is cleared through a single personnel department located atthe Main Store, where all personnel records are kept and all hiringpolicies are established.All fringe benefits, including retirement,group insurance, overtime, discounts, vacations and holidays, and med-ical services apply equally to all employees.All employees work a5-day, 40-hour week.The Employer is organized into three administrative divisions : (1)the control division, concerned with the financial aspects of the busi-ness, headed by Mr. Dwyer; (2) the merchandising division, generallyconcerned with the buying, promotion, and sale of merchandise, headedby Mr. Block; and (3) the operations division headed by Mr. Hinne-feld and concerned with all personnel functions as well as all storeoperations such as the receiving of goods, warehousing, delivery, work-rooms, cost department, restaurants, beauty salons, maintenance, andfixtures.There are operations managers for the various locations, someof whom are responsible to Hinnefeld and others to the store managers.In its operations the Employer has warehousing employees at alllocations.An incoming shipment from a vendor may be consigned tothe Service Building, the Main Store, Glendale, or Southern Plaza. Inaddition, the Employer's shipping instructions sometimes advise thevendor to distribute a given shipment among these several locations.Goods are then opened, marked, and transported to a storage area atany one of the establishments and thence to a sales area or directly todelivery.In the Service Building there is a receiving and marking departmentsupervised by Mr. Winniger, which includes the receiving, packing,wrapping, and marking employees requested herein; a workroom sec-tion which is chiefly under the supervision of McNeill; a delivery3Although the Petitioner indicated at the hearing that it wished to represent a unit ofeither all warehouse employees or all warehouse employees in the Service Building, itdeclined to state the composition of such requested units,and in its brief to the Board'itrequests only the receiving-marking-wrapping-packing department employees in theService Building.Accordingly,we view the brief as describing the unit being requestediby the Petitioner. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment, which consists of building maintenance and deliveryemployees and is supervised by Cunningham who is also the Main Storeoperations manager; and an employees' cafeteria and candy workroom,which are supervised by Griffin who is in charge of food operations atall locations.As supervisor of the receiving and marking department, Winnigeris responsible to Service Building Manager Roller who is, in turn,responsible to Operations Manager Hinnefeld. In addition to thisdepartment,Winniger supervises indirectly employees performingsimilar functions at the Main Store and branch stores.He also super-vises other employees in the Service Building in the performance oftheir stock duties, as described below.Employees in the receiving andmarking department wholly supervised by Winniger are : 6 dockmenwho unload trucks, move merchandise to the receiving and markingarea, and are responsible for the paperwork in connection with thereceipt of goods; 8 listers who open containers of merchandise andcheck the contents against the purchasing orders; 24 markers who affixpricetags to merchandise; 2 packers; 1 appliance stock employee; 22bulk stock employees; 11 reserve stock employees; 2 furniture stockemployees who work interchangeably with appliance stock and reservestock employees; 8 stock clerical employees; and 17 wrapper-packers.Although most of these employees spend all of their time at their regu-lar work stations, the markers at times assist in opening, listing, andtransferring merchandise from store to store, and the bulk stockemployees often go to the Budget, Glendale, and Southern Plaza stores.As already indicated, the workroom section in the Service Buildingis supervised chiefly by McNeill, who is, in turn, responsible to Opera-tionsManager Hinnefeld 4 In this section there are : two stock andrepair employees; five appliance parts and stock employees who receive,mark, list, and place merchandise in storage and transfer merchandiseto other stores; nine drapery stock and repair employees who unpack,measure, list, tag, store, package, and prepare drapery material fordisplay; one furniture stock and repair employee who moves furniturefrom the warehousing area through the inspection and repair depart-ment to the delivery area, and makes minor repairs; and four rug stockemployees.Most of these employees are supervised, in their stockduties, by Winniger, and all of them, except appliance parts and stockemployees, regularly come into contact with receiving and markingdepartment employees in the course of their duties.At the Employer's other locations, the following employees are inthe same classifications as, and perform duties similar to, employees inthe Service Building receiving and marking department : At the MainStore there are 4 dockmen, 5 listers, 23 markers, 2 packers, 26 reserve4McNeill also supervises stock and repair employees at other locations. THE WM. H. BLOCKCOMPANY597stock employees, and 31 wrapper-packers; at the Glendale store thereare 2 dockmen, 2 markers, 7 reserve stock employees, and 9 wrapper-packers; at Southern Plaza there are 1 marker, 3 reserve stock employ-ees, and 12 wrapper-packers.5 Several of the reserve stock employeesemployed at the Main Store work regularly 1 or 2 days a week at theService Building; a book stock employee at the Main Store spends 3days a week working at the Service Building; and many other ware-housing employees are detailed from other locations to the ServiceBuilding on an irregular basis to perform work similar to that ofemployees in the receiving and marking department."InSears, Roebuck and Co.7the Board found appropriate a unit ofallwarehouse employees located in a separate warehouse, who wereunder separate supervision, seldom left their work stations and rarelywere assisted in their duties by other employees, and whose job func-tions and skills were substantively different from those of otheremployees.However, the receiving-marking-wrapping-packing em-ployees requested herein, unlike the employees in that case, do not havea degree of functional difference and autonomy demonstrating thatthey have a community of interest sufficiently different from that ofother employees to warrant placing them in a separate unit. They arenot geographically separate, as many other activities, both related andunrelated in nature, are carried on in the Service Building.Nor arethey separately supervised, as th. y share common supervision with5Warehousing employees employed at locations other than the Service Building inclassifications different from those in the receiving and marking department include:china stock and packers;corset repair and stock, and stock and dispatch employees ;freight elevator operators;and millinery stock and repair, traffic stock,and beauty salonstock employeese Reserve stock employees and a beauty salon stock employee are detailed from theMain Store to the Service Building when large shipments are delivered to the ServiceBuilding which are needed immediately In the Main Store selling areasFrom time totime the Main Store drapery,women's shoe,and the book stock employees go to theService Building because most of the merchandise they deal with is warehoused there;at the Service Building they withdraw merchandise from storage and load it so that itmay be carried to the Main and branch stores.The neckwear,housewares,men's furnish-ings,and shoe stock employees work primarily at the Main Store,but also work at theServiceBuilding and branch stores,aswell,where they open cartons and performhandling tasks.The men's sportswear,toy, luggage,and leather goods, lamp, yardgoods,and linen stock employees are principally assigned to work at the Main Store butalsowork at the Service Building,where they unload merchandise from storage so thatit can be transferred to the other locations.The downstairs store domestic stock em-ployee works at the Main Store primarily but alsogoesto the Service Building wherehe unloads hampers of incoming merchandise,packs merchandise for transfer to branchstores,and places merchandise in storage bins.The work clothing stock employee worksprincipally in the Main Store Annex but also works at the Service Building,where hemoves merchandise from storage so that it may be transported to the Main and branchstores.On occasions when departments at the Service Building are being relocated,the supply stock and clerical employee, who works principally at the Main and MeridianStreet Stores,performs functions at the Service Building such as maintaining inventoryand control recordsThe Budget Store stock employee works primarily at the BudgetStore but also spends part of his time at the Service Building in preparation for ware-house sales,moving stock out of warehouse selling areas and putting ti^kets onmerchandise.7151 NLRB 1356 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluded employees in the Service Building and other locations.More-over, they work in close proximity occasionally with many, and regu-larly with a substantial number of, other employees who are engagedin similar duties.Therefore, in all the circumstances, particularly thefunctional integration of the work of the employees in the unit soughtwith that of other employees, we find that the unit is not appropriate,and we shall dismiss the petition .8[The Boarddismissedthe petition.]8Sears, Roebuck&Co., 149 NLRB 1525.Massachusetts Institute of TechnologyandResearch,Develop-ment and Technical Employees Union,Petitioner.Case No.1-RC-8166.May 13,1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing in this case was held beforeHearingOfficer Orlando Rodio.The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLaborRelationsBoard has delegated its powers in connection withthis caseto a three-member panel [Chairman McCulloch and MembersBrown and Jenkins].Upon the entire record in this case, including the briefs of the par-ties, the Board makes the following findings :The Petitioner seeks to represent a unit consisting of certain employ-ees working at the Computation Center of the Massachusetts Instituteof Technology.The Employer, hereinafter also referred to as theInstitute, concedes that it is engaged in commerce within the meaningof the Act, but contends that since the activities of the ComputationCenter are educational rather than commercial in nature, the Board, inthe exerciseof its discretion, should not assert jurisdiction in thisproceeding.The Employer is an independent, nonprofit, educational institutionlocated at Cambridge, Massachusetts. It is organized into five aca-demic schools; namely, Architecture and Planning, Engineering,Humanities and Social Sciences, Management, and Science.Thereare about 7,000 students at the Institute, more than 3,500 of whom arestudying for undergraduate degrees.There are also about 800 mem-bers of the faculty and a supporting teaching staff of 600. The Insti-tute is located on a residential campus of 120 acres fronting the Charles152 NLRB No. 64.